—Judgment, Supreme Court, Bronx County (Joseph Cohen, J.), rendered October 12, 1982, convicting defendant, upon his guilty plea, of two counts of robbery in the first degree and reckless endangerment in the first degree and sentencing him to concurrent prison terms of 6 to 18 years and 1% to 5 years, respectively, unanimously affirmed.
The defendant did not move before the imposition of sentence to withdraw his plea, and therefore has not preserved for appellate review his challenge to the sufficiency of the plea allocution. (People v Pellegrino, 60 NY2d 636.) Nor is reversal warranted in the interest of justice. The defendant contends that his plea allocution did not elicit facts that would constitute a basis for a reckless endangerment conviction. However, the defendant, upon his allocution, admitted driving in a reckless manner ? his vehicle at 70 miles per hour in a 25-mile-per-hour zone with disregard for pedestrians who walk the city streets, and that his actions created a dangerous risk of harm to human life. Concur Kupferman, J. P., Asch, Milonas, Wallach and Rubin, JJ.